DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement submitted on November 14, 2019 has been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (U.S. Patent Application Publication # 2020/0305225 A1).

Regarding claim 17, Zhang et al. teach an apparatus of a user equipment (UE) (Fig(s).2, 4, 6), comprising: 
one or more memory devices configured to store a radio resource control (RRC) connection reconfiguration message received from a next generation NodeB (gNB) (Fig.2 @ 204; Fig.10 @ 1001), 
the RRC connection reconfiguration message indicating whether internet protocol (IP) concatenation is enabled or disabled at the gNB (Fig.6 @ 635; Paragraph [0088]); and 
one or more processors operably coupled to the one or more memory devices (Fig.2 @ 202 and 204) and configured to: 
generate an RRC connection reconfiguration complete message to be transmitted to the gNB (read as a RRC Connection Reconfiguration Complete Message (Fig.6 @ 640; Fig.10 @ 1001; Paragraph [0124])), 
the RRC connection reconfiguration complete message indicating whether the IP concatenation is enabled or disabled at the UE (read as “the UE 102 may reassemble one or more PCLC PDUs determined to have been concatenated or segmented. The UE 102 may determine this based on indicator(s) included in the PCLC PDUs.”(Fig.6 @ 635; Paragraph [0088])); and 
concatenate a plurality of IP packets into a single protocol data unit (PDU) if the IP concatenation is enabled at the gNB and the UE. (read as “segmentation and/or concatenation of PCLC SDUs may be performed. The PCLC SDUs may be internet protocol (IP) packets, …”(Paragraph [0091]) Also, “the ”(Fig.6; Paragraph [0091]))
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (U.S. Patent Application Publication # 2017/0064592 A1) in view of R2-1700226 (“Concatenation at PDCP”, 17-19 January 2017).
Regarding claim 1, Cai teaches an apparatus of a cellular data communication device (read as Macro eNB (Fig.5 @ 104)), comprising: 
one or more memory devices configured to store data corresponding to a plurality of service data units (SDUs) from a protocol layer higher than a packet data convergence protocol (PDCP) layer of a cellular data network (read as PDCP SDU Buffer (Fig.5 @ 506); For example, “a PDCP SDU buffer 506, for storing PDCP SDUs (SDU1 ”(Paragraph [0079])); and 
one or more processors operably coupled to the one or more memory devices (Fig.5 @ 530 and 532) and
However, Cai fails to explicitly teach the step of configured to concatenate the plurality of SDUs into a single protocol data unit (PDU) above the PDCP layer.
The R2-1700226 document teaches a method to configured to concatenate the plurality of SDUs into a single protocol data unit (PDU) above the PDCP layer. (read as PDCP Concatenation (Section 2.1, pages 2-3))  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for concatenating SDUs into a PDCP PDU as taught by the R2-1700226 document within the Macro eNB as taught by Cai for the purpose of improving and reducing signal overhead in a mobile network.
Regarding claim 8, Cai teaches an apparatus of a cellular data communication device (read as Macro eNB (Fig.5 @ 104)), comprising: 
one or more memory devices configured to store service data units (SDUs) from a protocol layer higher than a packet data convergence protocol (PDCP) layer of a cellular data network (read as PDCP SDU Buffer (Fig.5 @ 506); For example, “a PDCP SDU buffer 506, for storing PDCP SDUs (SDU1 and SDU2 depicted in the ”(Paragraph [0079])); and 
one or more processors operably coupled to the one or more memory device (Fig.5 @ 530 and 532) and
However, Cai fails to explicitly teach the step to configured to concatenate a plurality of the SDUs into a single protocol data unit (PDU) in a service data adaptation protocol (SDAP) layer of the cellular data network. 
The R2-1700226 document teaches a method to configured to concatenate a plurality of the SDUs into a single protocol data unit (PDU) in a service data adaptation protocol (SDAP) layer of the cellular data network. (read as SDU concatenation (Fig.2, Section 2.1, pages 2-3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for concatenating SDUs into a PDCP PDU as taught by the R2-1700226 document within the Macro eNB as taught by Cai for the purpose of improving and reducing signal overhead in a mobile network.
Regarding claim 5, and as applied to claim 1 above, Cai, as modified by the R2-1700226 document, teaches an apparatus wherein the SDUs comprise SDUs from 
the one or more processors are configured to concatenate the SDUs from the multiple QoS flows into the single PDU. (Fig.5 @ 530; Paragraph [0061]) 
Regarding claim 6, and as applied to claim 1 above, Cai, as modified by the R2-1700226 document, teaches clearly shows and discloses an apparatus wherein the SDUs comprise SDUs from a single quality of service (QoS) flow to be mapped to a single data radio bearer (DRB) (read as data radio bearer (DRB) (Paragraph [0047])), and 
the one or more processors are configured to concatenate the SDUs from the single QoS flow into the single PDU. (Fig.5 @ 530; Paragraph [0061])  
Regarding claim 7, and as applied to claim 1 above, Cai, as modified by the R2-1700226 document, teaches an apparatus wherein the cellular data communication 
Regarding claim 9, and as applied to claim 8 above, Cai, as modified by the R2-1700226 document, teaches an apparatus (Fig.5) wherein: 
the plurality of the SDUs corresponds to a first data radio bearer (DRB) (read as data radio bearer (DRB) (Paragraph [0047])); 
another plurality of the SDUs corresponds to a second DRB (read as data radio bearer (DRB) (Paragraph [0047])); and 
the one or more processors are configured to concatenate the another plurality of the SDUs into another single PDU in the SDAP.  (Fig.5 @ 530; Paragraph [0061])
Regarding claim 10, and as applied to claim 8 above, Cai, as modified by the R2-1700226 document, teaches an apparatus (Fig.5) wherein the one or more processors are configured to concatenate the plurality of the SDUs into the single PDU after performing a header compression function on the SDUs. (Fig.5 @ 510; Paragraph [0080])
Claims 2-3 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (U.S. Patent Application Publication # 2017/0064592 A1), in view of R2-1700226 (“Concatenation at PDCP”, 17-19 January 2017), and Cho et al. (U.S. Patent Application Publication # 2019/0349804 A1).
Regarding claims 2 and 12, and as applied to claims 1 and 8 above, Cai teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is placed in a PDCP ”(Paragraph [0032])
The R2-1700226 document teaches PLCP Concatenation. (Fig.2; Section 2.1, pages 2-3)
 However, Cai and the R2-1700226 fail to explicitly teach configured to concatenate the plurality of SDUs into the single PDU in a service data adaptation protocol (SDAP) layer of the cellular data network.
Cho et al. teach a method to configured to concatenate the plurality of SDUs into the single PDU in a service data adaptation protocol (SDAP) layer of the cellular data network. (Fig.6)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for concatenating an SDAP SDU into a single PLCP PDU as taught by Cho et al. and the function for concatenating SDUs into a PDCP PDU as taught by the R2-1700226 document within the Macro eNB as taught by Cai for the purpose of improving and reducing signal overhead in a mobile network.
Regarding claim 3, and as applied to claim 1 above, Cai teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is placed in a PDCP buffer, ”(Paragraph [0032])
The R2-1700226 document teaches PLCP Concatenation. (Fig.2; Section 2.1, pages 2-3)
However, Cai and the R2-1700226 fail to explicitly teach wherein at least a portion of the SDUs comprises internet protocol (IP) packets.
Cho et al. teach a method wherein at least a portion of the SDUs comprises internet protocol (IP) packets. (Fig.6)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for concatenating an IP packet into a single PLCP PDU as taught by Cho et al. and the function for concatenating SDUs into a PDCP PDU as taught by the R2-1700226 document within the Macro eNB as taught by Cai for the purpose of improving and reducing signal overhead in a mobile network.
Regarding claim 11, and as applied to claim 8 above, Cai teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is placed in a PDCP buffer, ”(Paragraph [0032])
The R2-1700226 document teaches PLCP Concatenation. (Fig.2; Section 2.1, pages 2-3)
However, Cai and the R2-1700226 fail to explicitly teach wherein at least a portion of the plurality of the SDUs includes voice over internet protocol (VoIP) packets. 
Cho et al. teach a method wherein at least a portion of the plurality of the SDUs includes voice over internet protocol (VoIP) packets. (read as communication services (e.g.: VoIP) (Fig.2A and 6; Paragraph [0035]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and exchanging communication service packets as taught by Cho et al. and the function for concatenating SDUs into a PDCP PDU as taught by the R2-1700226 document within the Macro eNB as taught by Cai for the purpose of improving and reducing signal overhead in a mobile network.
Regarding claim 13, and as applied to claim 12 above, Cai teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is placed in a PDCP buffer, ”(Paragraph [0032])
The R2-1700226 document teaches PLCP Concatenation. (Fig.2; Section 2.1, pages 2-3)
However, Cai and the R2-1700226 fail to explicitly teach wherein the SDAP layer protocol header does not include framing information, and the SDUs include framing information.
Cho et al. teach a method wherein the SDAP layer protocol header does not include framing information, and the SDUs include framing information. (read as SDAP header architecture (Fig.11; Paragraph [0116]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and formatting an SDAP header as taught by Cho et al. and the function for concatenating SDUs into a PDCP PDU as taught by the R2-1700226 document within the Macro eNB as taught by Cai for the purpose of improving and reducing signal overhead in a mobile network.
Regarding claim 14, and as applied to claim 13 above, Cai teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is placed in a PDCP buffer, ”(Paragraph [0032])
The R2-1700226 document teaches PLCP Concatenation. (Fig.2; Section 2.1, pages 2-3)
However, Cai and the R2-1700226 fail to explicitly teach wherein the SDUs include internet protocol (IP) packets, and the framing information of the SDUs includes total length fields indicating entire packet size of the IP packets.
Cho et al. teach a method wherein the SDUs include internet protocol (IP) packets (Fig.6), and the framing information of the SDUs includes total length fields indicating entire packet size of the IP packets. (read as QoS flow ID (Fig.11))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and formatting an SDAP header as taught by Cho et al. and the function for concatenating SDUs into a PDCP PDU as taught by the R2-1700226 document within the Macro eNB as taught by Cai for the purpose of improving and reducing signal overhead in a mobile network.
Regarding claim 15, and as applied to claim 12 above, Cai teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is placed in a PDCP buffer, ”(Paragraph [0032])
The R2-1700226 document teaches PLCP Concatenation. (Fig.2; Section 2.1, pages 2-3)
However, Cai and the R2-1700226 fail to explicitly teach wherein the SDAP layer protocol header includes framing information.
Cho et al. teach a method wherein the SDAP layer protocol header includes framing information. (read as QoS flow ID (Fig.11))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and formatting an SDAP header as taught by Cho et al. and the function for concatenating SDUs into a PDCP PDU as taught by the R2-1700226 document within the Macro eNB as taught by Cai for the purpose of improving and reducing signal overhead in a mobile network.
Regarding claim 16, and as applied to claim 15 above, Cai teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is placed in a PDCP buffer, ”(Paragraph [0032])
The R2-1700226 document teaches PLCP Concatenation. (Fig.2; Section 2.1, pages 2-3)
However, Cai and the R2-1700226 fail to explicitly teach wherein the framing information of the SDAP layer protocol header includes a set of an extension bit field (E) and a length indicator field (LI). 
Cho et al. teach a method wherein the framing information of the SDAP layer protocol header includes a set of an extension bit field (E) and a length indicator field (LI). (read as QoS flow ID (Fig.11))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and formatting an SDAP header as taught by Cho et al. and the function for concatenating SDUs into a PDCP PDU as taught by the R2-1700226 document within the Macro eNB as taught by Cai for the purpose of improving and reducing signal overhead in a mobile network. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (U.S. Patent Application Publication # 2017/0064592 A1), in view of R2-1700226 (“Concatenation at PDCP”, 17-19 January 2017), and Fujishiro et al. (U.S. Patent Application Publication # 2017/0135151 A1).
Regarding claim 4, and as applied to claim 1 above, Cai teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is placed in a PDCP buffer, ”(Paragraph [0032])
The R2-1700226 document teaches PLCP Concatenation. (Fig.2; Section 2.1, pages 2-3)
However, Cai and the R2-1700226 fail to explicitly teach wherein at least a portion of the SDUs comprises transmission control protocol (TCP) acknowledgements (ACKs).
Fujishiro et al. teach a method wherein at least a portion of the SDUs comprises transmission control protocol (TCP) acknowledgements (ACKs). (read as control signals (e.g.: ACK/NACK) (Paragraph [0224]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting control signals (e.g.: ACK/NACK) as taught by Fujishiro et al. and the function for concatenating SDUs into a PDCP PDU as taught by the R2-1700226 document within .
Claims 18-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication # 2020/0305225 A1) in view of Cai (U.S. Patent Application Publication # 2017/0064592 A1).
Regarding claim 23, Zhang et al. teach an apparatus of a next generation NodeB (gNB) (Fig(s).2, 3, 5, 13), comprising: 
one or more processors operably coupled to the one or more memory devices (Fig.3 @ 306, 308), the one or more processors (Fig.3 @ 306) configured to: 
generate a radio resource control (RRC) connection reconfiguration message to be sent to a user equipment (UE) (Fig.10 @ 1001), 
the RRC connection reconfiguration message indicating whether internet protocol (IP) concatenation is enabled or disabled at the gNB (read as “the UE 102 may reassemble one or more PCLC PDUs determined to have been concatenated or segmented. The UE 102 may determine this based on indicator(s) included in the PCLC PDUs.”(Fig.6 @ 635; Paragraph [0088])); 
decode an RRC connection reconfiguration message received from the UE (read decoding functions (Paragraph [0039])), 
the RRC connection reconfiguration message indicating whether internet protocol (IP) concatenation is enabled or disabled at the UE (read as “the UE 102 may reassemble one or more PCLC PDUs determined to have been concatenated or segmented. The UE 102 may determine this based on ”(Fig.6 @ 635; Paragraph [0088])); and 
concatenate a plurality of IP packets into a single protocol data unit (PDU) if the IP concatenation is enabled at the gNB and the UE. (read as “segmentation and/or concatenation of PCLC SDUs may be performed. The PCLC SDUs may be internet protocol (IP) packets, …”(Paragraph [0091]) Also, “the segmentation and/or concatenation may be based on available resources, …”(Fig.6; Paragraph [0091]))
However, Zhang et al. fail to explicitly teach one or more memory devices configured to store service data units (SDUs) from a protocol layer higher than a packet data convergence protocol (PDCP) layer of a cellular data network;
Cai teaches a base station comprising one or more memory devices configured to store service data units (SDUs) from a protocol layer higher than a packet data convergence protocol (PDCP) layer of a cellular data network (read as PDCP SDU Buffer (Fig.5 @ 506); For example, “a PDCP SDU buffer 506, for storing PDCP SDUs (SDU1 and SDU2 depicted in the example of FIG. 5) received from a higher protocol layer, …”(Paragraph [0079]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for storing SDUs in a buffer as taught by Cai within the eNB as taught by Zhang et al. for the purpose of improving and reducing signal overhead in a mobile network.
Regarding claims 18 and 24, and as applied to claims 17 and 23 above, Zhang et al., as modified by Cai, an apparatus (Fig(s).2, 3, 5, 13) wherein the RRC connection 
whether the IP concatenation should operate on a per-UE basis, a per-data radio bearer (DRB) basis, or a per-quality of service (QoS) flow basis.(read as DRB (Paragraph [0091]))
Regarding claims 19 and 25, and as applied to claims 17 and 24 above, Zhang et al. teach “the 5G eNB 525 may receive one or more PCLC SDUs from an application layer of the 5G eNB. The PCLC SDUs may be received at the 5G eNB 525 for transmission to the UE 102, in some embodiments. ” (Fig(s).13-14; Paragraph [0129])
However, Zhang et al. fail to explicitly teach wherein the RRC connection reconfiguration message also indicates at least one of: 
a maximum concatenation delay parameter indicating a maximum latency for which the UE and the gNB will hold a packet for concatenation; or 
a maximum concatenation size parameter indicating a maximum length of a combined packet including the plurality of IP packets of the single PDU.
Cai teaches a method wherein the RRC connection reconfiguration message also indicates at least one of: 
a maximum concatenation delay parameter indicating a maximum latency for which the UE and the gNB will hold a packet for concatenation (read as delay information relating to a delay in buffering data (Abstract; Paragraph [0092])); or 
a maximum concatenation size parameter indicating a maximum length of a combined packet including the plurality of IP packets of the single PDU.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating delay information about a buffer as taught by Cai within the eNB as taught by Zhang et al. for the purpose of improving and reducing signal overhead in a mobile network.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication # 2020/0305225 A1) in view of Cai (U.S. Patent Application Publication # 2017/0064592 A1), and Petry et al. (U.S. Patent Application Publication # 2020/0112598 A1).
Regarding claim 20, and as applied to claim 17 above, Zhang et al. teach “the 5G eNB 525 may receive one or more PCLC SDUs from an application layer of the 5G eNB. The PCLC SDUs may be received at the 5G eNB 525 for transmission to the UE 102, in some embodiments. The PCLC SDUs may be or may include IP packets,” (Fig(s).13-14; Paragraph [0129])
Cai teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is ”(Paragraph [0032])
However, Zhang et and Cai fail to explicitly teach wherein the single PDU includes a combined IP packet comprising: 
a first IP packet of the combined IP packet, 
the first IP packet including a first IP header, 
the first IP header including: 
a protocol type of the first IP header changed from an original value of the protocol type to a value that indicates that the combined IP packet carries multiple IP packets; and
a packet length is changed from an original packet length to a total combined length of the plurality of IP packets in the combined IP packet; and 
a trailer including: a trailer protocol type set to the original value of the protocol type of the first header of the first IP packet; and 
a trailer packet length set to the original packet length of the first IP packet.
Petry et al. teach wherein the single PDU includes a combined IP packet comprising: 
a first IP packet of the combined IP packet (Fig.4C), 
the first IP packet including a first IP header (Fig.4C @ 460), 
the first IP header including: 
a protocol type of the first IP header changed from an original value of the protocol type to a value that indicates that the combined IP packet carries multiple IP packets (Fig.4C; Paragraph [0088]); and

a trailer (Fig.4C) including: 
a trailer protocol type set to the original value of the protocol type of the first header of the first IP packet (Fig.4C; Paragraph [0088]); and 
a trailer packet length set to the original packet length of the first IP packet. (Fig.4C; Paragraph [0088])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and formatting an IP packet as taught by Petry et al. and the function for generating delay information about a buffer as taught by Cai within the eNB as taught by Zhang et al. for the purpose of improving and reducing signal overhead in a mobile network.
Regarding claim 21, and as applied to claim 19 above, Zhang et al. teach “the 5G eNB 525 may receive one or more PCLC SDUs from an application layer of the 5G eNB. The PCLC SDUs may be received at the 5G eNB 525 for transmission to the UE 102, in some embodiments. The PCLC SDUs may be or may include IP packets,” (Fig(s).13-14; Paragraph [0129])
Cai teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is ”(Paragraph [0032])
However, Zhang et and Cai fail to explicitly teach wherein the single PDU includes a combined IP packet comprising a combined IP header that is the same as a first IP header of a first IP packet of the plurality of IP packets in the combined IP packet except that:
a protocol type of the combined IP header is changed from an original value of a first protocol type of the first IP header to a value that indicates that the combined IP packet carries multiple IP packets; and 
a packet length changed from an original packet length of the first IP packet to a total combined length of the plurality of IP packets in the combined IP packet. 
Petry et al. teach a method wherein the single PDU includes a combined IP packet comprising a combined IP header that is the same as a first IP header of a first IP packet of the plurality of IP packets in the combined IP packet except that:
a protocol type of the combined IP header is changed from an original value of a first protocol type of the first IP header to a value that indicates that the combined IP packet carries multiple IP packets (Fig.4C; Paragraph [0088]); and 
a packet length changed from an original packet length of the first IP packet to a total combined length of the plurality of IP packets in the combined IP packet. (Fig.4C; Paragraph [0088])  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and formatting an IP packet as taught by Petry et al. and the function for generating delay .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication # 2020/0305225 A1) in view of Cai (U.S. Patent Application Publication # 2017/0064592 A1), and Cho et al. (U.S. Patent Application Publication # 2019/0349804 A1).
Regarding claim 22, and as applied to claim 17 above, Zhang et al. teach “the 5G eNB 525 may receive one or more PCLC SDUs from an application layer of the 5G eNB. The PCLC SDUs may be received at the 5G eNB 525 for transmission to the UE 102, in some embodiments. The PCLC SDUs may be or may include IP packets,” (Fig(s).13-14; Paragraph [0129])
Cai teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is ”(Paragraph [0032])
However, Zhang et and Cai fail to explicitly teach wherein the single PDU includes a combined IP packet comprising a packet data convergence protocol (PDCP) header, a service data adaptation protocol (SDAP) header, and an SDAP payload, 
the SDAP payload including the plurality of IP packets, at least one of the PDCP header or the SDAP header indicating that the SDAP payload includes multiple IP packets.
Cho et al. teach a method wherein the single PDU includes a combined IP packet comprising a packet data convergence protocol (PDCP) header, a service data adaptation protocol (SDAP) header, and an SDAP payload (Fig.6), 
the SDAP payload including the plurality of IP packets, at least one of the PDCP header or the SDAP header indicating that the SDAP payload includes multiple IP packets.(Fig.6)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and formatting an SDAP header as taught by Cho et al. and the function for generating delay 

Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
April 29, 2021